     Case 3:20-cv-03030-N Document 26 Filed 03/01/21                   Page 1 of 4 PageID 234


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ERIC LYLE WILLIAMS,                                §
                                                   §
               Petitioner,                         §
                                                   §
v.                                                 §
                                                   §     No. 3:20-CV-3030-N
BOBBY LUMPKIN, Director, Texas                     §
Department of Criminal Justice,                    §
Correctional Institutions Division,                §
                                                   §
               Respondent.                         §

 ORDER DENYING WITHOUT PREJUDICE MOTION FOR INVESTIGATIVE FUNDING

        The matter before the Court is Petitioner’s motion filed February 25, 2021 (ECF no. 25)

requesting an unspecified amount of funding for two investigators (mitigation specialists) to

interview Petitioner and conduct an investigation of unspecified duration and scope into the

existence of potentially mitigating evidence relating to Petitioner.

        Title 18 U.S.C. Section 3599(f), in conjunction with Section 3599(g)(2), authorizes this

Court, with very specified statutory limitations, to authorize counsel appointed in a capital habeas

corpus proceeding to retain the services of investigators if such services are “reasonably

necessary.” The determination of what is reasonably necessary requires a court to consider (1)

the potential merit of the claims to be investigated; (2) the likelihood that the services sought will

generate useful and admissible evidence; and (3) the prospect the petitioner will be able to

overcome any procedural hurdles standing in the way of a merits determination.             Ayestas v.

Davis, 933 F.3d 384, 388-89 (5th Cir. 2019). Requests for funding must relate to a potentially

viable federal habeas claim. Nelson v. Davis, 953 F.3d 651, 666-76 (4th Cir. 2020). Therein

lies the rub for Williams.
   Case 3:20-cv-03030-N Document 26 Filed 03/01/21                 Page 2 of 4 PageID 235


       His motion seeking investigative funding does not specify the total amount of funding he

seeks. Nor does it attempt to even estimate the number of hours he believes his two designated

investigators (mitigation specialists) will require to conduct a thorough search for additional

mitigating evidence in his case.   In fact, Williams alleges no specified facts showing either (1)

what new or additional mitigating evidence he believes might possibly exist or (2) how such

evidence is related to any potential federal habeas claim currently available to him (i.e. not

procedurally defaulted, not barred by limitations, or not otherwise precluded from federal habeas

review) in this proceeding.   Essentially, Williams asks this Court to write him a blank check.

       While he implies that there was absolutely no investigation into potentially mitigating

evidence undertaken by his trial counsel prior to trial, Williams’ motion makes no mention of the

mitigation evidence, if any, actually presented during the punishment phase of his state capital

murder trial.   He does not allege that his trial counsel wholly failed to present any mitigating

evidence during his capital murder trial.   Nor does Williams state whether his trial counsel had

the assistance of any investigators, mental health professionals, or other experts as they developed

their case in mitigation in connection with Williams’ state trial.     As the Supreme Court has

admonished, a federal habeas corpus proceeding is not a forum for retrying every aspect of a state

criminal proceeding.    The criminal trial is the main event where a defendant’s rights are to be

determined and not simply a tryout on the road to appellate (or habeas) review. Davila v. Davis,

137 S. Ct. 2058, 2066 (2017).

       Under AEDPA, the proper place for development of the facts supporting a federal habeas

claim is the state court. See Harrington v. Richter, 562 U. S. 86, 103 (2011) (“Section 2254(d)

thus complements the exhaustion requirement and the doctrine of procedural bar to ensure that

state proceedings are the central process, not just a preliminary step for a later federal habeas

                                                 2
   Case 3:20-cv-03030-N Document 26 Filed 03/01/21                  Page 3 of 4 PageID 236


proceeding.”); see also Hernandez v. Johnson, 108 F.3d 554, 558 n.4 (5th Cir. 1997) (holding

AEDPA clearly places the burden on a federal habeas petitioner to raise and litigate as fully as

possible his federal claims in state court).   Furthermore, where a petitioner’s claims have been

rejected on the merits in state court, further factual development in federal court is effectively

precluded by virtue of the Supreme Court’s holding in Cullen v. Pinholster, 563 U. S. 170, 181-

82 (2011):

       We now hold that review under § 2254(d)(1) is limited to the record that was before
       the state court that adjudicated the claim on the merits. Section 2254(d)(1) refers,
       in the past tense, to a state-court adjudication that “resulted in” a decision that was
       contrary to, or “involved” an unreasonable application of, established law. This
       backward-looking language requires an examination of the state-court decision at
       the time it was made. It follows that the record under review is limited to the
       record in existence at that same time i.e., the record before the state court.

Thus, a petitioner is not entitled to a federal evidentiary hearing on any of his claims which were

rejected on the merits by the state courts, either on direct appeal or during his state habeas corpus

proceeding. See Halprin v. Davis, 911 F.3d 247, 255 (5th Cir. 2018) (“If a claim has been

adjudicated on the merits by a state court, a federal habeas petitioner must overcome the limitation

of § 2254(d)(1) on the record that was before that state court.” (quoting Cullen, 563 U.S. at 185)),

cert. denied, 140 S. Ct. 167 (2019).

       Williams has yet to file a proposed budget in this case. Nor has he identified with any

reasonable degree of specificity the claims that he intends to present in his original federal habeas

corpus proceeding. Without at least some explanation as to the potentially viable claims he

wishes to explore through investigation into mitigating evidence or any explanation as to how the

investigation he has requested might possibly support those claims, Williams has failed to allege

specific facts which satisfy any of the three criteria set forth by the Fifth Circuit in Ayestas. In

fact, he has failed to identify any potential federal habeas claims to which his rather vaguely


                                                 3
   Case 3:20-cv-03030-N Document 26 Filed 03/01/21               Page 4 of 4 PageID 237


identified investigative services might relate. Under such circumstances, his motion seeking

authorization for an unlimited amount of investigative funding will be denied without prejudice.

       It is hereby ORDERED that Williams’ motion for authorization of investigative funding,

filed February 25, 2021 (ECF no. 25), is DENIED without prejudice

       SIGNED March 1, 2021.



                                                ____________________________________
                                                DAVID C. GODBEY
                                                UNITED STATES DISTRIC JUDGE




                                                4
